Exhibit 10.04

LOGO [g59026ex10_04pg001.jpg]

AGREEMENT AND GENERAL RELEASE

This Agreement and General Release (“Agreement”) is entered into by and between
Under Armour, Inc. (the “Company”) and Suzanne Karkus (“Employee”) to resolve
any and all disputes concerning the Employee’s employment with the Company and
the Employee’s separation from employment. The effective date of this Agreement
is the eighth day after the Employee signs it, on the condition that she does
not revoke it, as described below (the “Effective Date”).

In exchange for the consideration and mutual promises set forth herein, the
parties do hereby agree as follows:

1. Separation Date and Consideration. The Company and Employee hereby agree that
Employee’s employment will end on February 16, 2010 (the “Separation Date”).

The parties agree that they shall treat the Separation Date as the date on which
the Employee resigned her employment with the Company. On the Separation Date
(and not prior to that date) the Employee agrees to sign the General Release
Agreement attached as Exhibit A. The parties acknowledge that the General
Release Agreement provides the Company with a release for any claims or actions
that may arise between the Effective Date of this Agreement and the Employee’s
Separation Date. On the condition that the Employee adheres to her obligations
in this Agreement, the Company agrees to do the following after the effective
date of the attached General Release Agreement:

 

  A. The Company will pay Employee the equivalent of 26 weeks’ salary, beginning
the first regular pay period after the effective date of the attached General
Release Agreement, and this will be paid out in accordance with the Company’s
regular pay schedule (“Severance Pay”). Such Severance Pay will be net of all
required applicable withholdings and will not be offset by the amount of any
salary received by Employee during such period from employment in any capacity
with an entity that is not a Competitor Business as that term is defined in
Section 2(a) of the Employee Confidentiality, Non-Competition, and
Non-Solicitation Agreement by and between Employee and the Company dated
January 8, 2008, attached hereto as Exhibit B and incorporated herein by
reference, as amended by this Agreement (“Non-Competition Agreement”). As a
result, the last full sentence of Section 2(c) of the Non-Competition Agreement
shall no longer apply or have any force or effect.

 

  B. On the payday that follows the effective date of the attached General
Release Agreement, the Company will pay Employee (i) a bonus for 2009 in the
amount of $150,000 and (ii) to defray costs of transitioning from the Company,
the sum of $120,000 with these payments net of all required applicable
withholdings. In addition, the Company will reimburse Employee for roundtrip
commercial flights and related expenses to New York through January 31, 2010.



--------------------------------------------------------------------------------

  C. The definition of Competitor Businesses as set forth in Section 2(a)(i) of
the Non-Competition Agreement is hereby amended to read as follows: “(i) Nike,
Puma, Reebok, Adidas, Lululemon Athletica, CWX, Skins, Champion C9 and each of
their respective parent companies, affiliates, subsidiaries, licensees,
successors and assigns.” Section 4 of the Non-Competition Agreement shall no
longer apply or have any force or effect.

 

  D. The Company will not contest unemployment compensation should Employee
choose to file for it.

2. No Additional Payments or Benefits. Employee acknowledges and agrees that the
Employee will receive no additional payments or benefits other than as set forth
herein or as required by law.

3. Release. In exchange for the promises herein which Employee acknowledges as
good and valuable consideration, and except as provided in paragraph 4, Employee
releases and discharges the Company and its past, present and future parents,
divisions, subsidiaries, and affiliates, predecessors, successors and assigns,
and their past, present, and future officers, directors, members, partners,
attorneys, employees, independent contractors, agents, clients, and
representatives (“Released Parties”) from any and all actions, causes of action,
debts, dues, claims and demands of every name and nature, without limitation, at
law, in equity, or administrative, against the Released Parties which the
Employee may have had, now has, or may have, by reason of any matter or thing
arising up to the Effective Date of this Agreement, including the ending of the
Employee’s employment. Those claims and causes of action from which Employee
releases the Released Parties include, but are not limited to, any known or
unknown claim or action sounding in tort, contract, and discrimination of any
kind, and/or any cause of action arising under federal, state or local statute
or ordinance, including, but not limited to, Title VII of the Civil Rights Act
of 1964, as amended, the Age Discrimination in Employment Act (including the
Older Worker Benefit Protection Act), as amended, the Americans With
Disabilities Act, as amended, the Family and Medical Leave Act, as amended, The
Employee Retirement Income Security Act, as amended, the Equal Pay Act, as
amended, Section 1981 of the Civil Rights Act of 1866, as amended, the
Sarbanes-Oxley Act of 2002, as amended, the Worker Adjustment and Retraining
Notification Act, as amended, Article 49B of the Maryland Code, as amended, and
any other employee-protective law of any jurisdiction that may apply, and/or any
claim for attorneys’ fees or costs, whether presently accrued, accruing to, or
to accrue to Employee on account of, arising out of, or in any way connected
with any acts or activities by Employee or the Released Parties arising up to
the Effective Date of this Agreement. Employee expressly acknowledges that no
claim or cause of action against the Released Parties from the beginning of time
to the Effective Date of this Agreement (other than as provided in paragraph 4)
shall be deemed to be outside the scope of this Agreement whether mentioned
herein or not. Notwithstanding the foregoing, nothing herein is intended, nor
shall it be construed as, a waiver of any right Employee may have to bring a
workmen’s compensation claim in connection with any injuries she incurred during
the course of her employment with the Company. Further, nothing in this release
shall discharge or release any rights or benefits Employee might otherwise have
(a) to indemnification from the Company arising from claims or liabilities
asserted against Employee as a consequence of Employee’s service as an officer
or

 

2



--------------------------------------------------------------------------------

employee of the Company, or (b) arising under any directors and officers
liability insurance maintained by the Company at any time.

4. Rights and Claims Preserved. Nothing in this Agreement prevents Employee from
filing a charge with the United States Equal Employment Opportunity Commission
(“EEOC”) or from cooperating with the EEOC; however, Employee understands and
agrees that the Employee shall not accept, and shall not be entitled to retain,
any compensation or other relief recovered by the EEOC on the Employee’s behalf
as a result of such charge with respect to any matter covered by this Agreement.
Nothing in this Agreement prevents Employee from filing a lawsuit challenging
the validity of the Employee’s waiver of federal age discrimination claims under
the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act. Notwithstanding anything herein to the contrary, the releases
and waivers set forth in this Agreement shall not be effective, and the Released
Parties shall not be released, as to any breach of the Company’s obligations and
covenants expressly set forth in and pursuant to this Agreement.

5. OWBPA. The release in paragraph 3 of this Agreement includes a waiver of
claims against the Released Parties under the Age Discrimination in Employment
Act (“ADEA”) and the Older Workers Benefit Protection Act (“OWBPA”). Therefore,
pursuant to the requirements of the ADEA and the OWBPA, Employee specifically
acknowledges the following:

(a) that the Employee is and has been advised to consult with an attorney of the
Employee’s choosing concerning the legal significance of this Agreement;

(b) that this Agreement is written in a manner the Employee understands;

(c) that the consideration set forth in paragraph 1 of this Agreement is
adequate and sufficient for the Employee entering into this Agreement and
consists of benefits to which the Employee is not otherwise entitled;

(d) that the Employee has been afforded twenty-one (21) days to consider this
Agreement before signing it (although the Employee may sign it at any time prior
to those 21 days) and that any changes to this Agreement subsequently agreed
upon by the parties, whether material or immaterial, do not restart this period
for consideration; and

(e) that the Employee has been advised that during the seven (7) day period
after the Employee signs the Agreement, the Employee may revoke the Employee’s
acceptance of this Agreement by delivering written notice to Cynthia Raposo, VP,
Legal, and that this Agreement shall not become effective or enforceable until
after the revocation period has expired.

6. No Admission of Wrongdoing and Non-Disclosure. Neither the Company nor
Employee admit any wrongdoing of any kind, and both agree that neither they nor
anyone acting on their behalf will disclose this Agreement, or its terms and
conditions, except that the parties may make disclosures required by law or
legal process and may disclose this Agreement to their attorneys, accountants
and/or financial advisors as necessary to prepare tax returns or other filings
required by law.

7. Non-Disparagement. Employee agrees that the Employee will not disparage any
of the Released Parties or make or publish any communication that reflects
adversely upon any

 

3



--------------------------------------------------------------------------------

of them. The Company agrees that none of its officers shall disparage the
Employee or make or publish any communication that reflects adversely upon her.
Company will provide Employee a letter of recommendation.

8. No Filing of Claims. Employee represents that the Employee has not filed, and
to the maximum extent permitted by law and except as provided in paragraph 4,
agrees that the Employee will not file, any charge, complaint, lawsuit or claim
(collectively, “Claim”) with any administrative agency, federal, state or local
court (collectively, “Agency”) related in any way to the Employee’s employment
or the separation of the Employee’s employment with the Company (except as may
be necessary to enforce the Company’s obligations and covenants expressly set
forth in and pursuant to this Agreement). Employee further agrees that the
Employee will not accept, and will not be entitled to retain, any judgment,
award, settlement or other payment or other relief resulting from, or related
to, any Claim filed with any Agency related in any way to the Employee’s
employment or the termination of the Employee’s employment with the Company.

9. No Voluntary Cooperation. Except as provided in paragraph 4, and/or unless
required to do so by court order, subpoena, and except to the extent required by
law, Employee agrees that the Employee will not (i) voluntarily make statements,
take action, or give testimony adverse or detrimental to the interests of the
Company; or (ii) aid or assist in any manner the efforts of any third party to
sue or prosecute a claim against the Company. Should Employee ever be required
to give testimony concerning any matter related to the Employee’s employment
with the Company, Employee agrees that the Employee will provide notice of such
compulsory process to Cynthia Raposo, VP, Legal, within two (2) business days of
its receipt so that the Company may take appropriate measures to quash or
otherwise defend its interests.

10. Return of Company Property. Employee agrees that, as a condition precedent
to receiving any payment under this Agreement, the Employee will by the
Separation Date return all property belonging to the Company, including, but not
limited to, corporate credit cards; keys and access cards; documents; tapes;
cell phones; computers, laptops, and other computer equipment and software; and
any and all confidential and proprietary information; provided, however, that
Employee may keep her Company Blackberry after all Company confidential and
proprietary information has been removed. The Company acknowledges that Employee
has complied with her obligation to return all Company property to the Company
in accordance with the foregoing sentence. Employee’s access to the Company’s
property and facilities will end immediately upon the Separation Date. Employee
agrees to delete any and all Confidential Information (as defined in the
Non-Competition Agreement) from any computer, pda, cell phone, or other device
in her possession or control. Employee understands and agrees that the Company
shall deduct from any payments under Section 1 any amounts owed by her to the
Company in connection with her use of a Company credit card.

11. Confidentiality, Non-Competition and Non-Solicitation. Employee acknowledges
and agrees that she remains bound by her continuing obligations to the Company
with respect to confidentiality, non-competition and non-solicitation as set
forth in the Non-Competition Agreement. The Company hereby gives notice to the
Employee that the Non-Competition Period set forth in paragraph 2 (c) of the
Non-Competition Agreement will begin on February 16, 2010 and end on August 16,
2010. Employee acknowledges and agrees that the consideration and promises made
by the Company in paragraph 1 of this Agreement fully satisfy

 

4



--------------------------------------------------------------------------------

all of the Company’s payment obligations during the Non-Competition Period, as
set forth in paragraph 2(c) of the Non-Competition Agreement.

12. Cooperation with the Company after Separation. Employee agrees that after
the Separation Date, she shall provide such assistance to the Company as it may
request in regard to business and transition matters. Employee agrees to use her
best efforts to provide such assistance to the Company in a prompt, cooperative
and professional manner.

13. Return of Consideration in Event of Breach. Employee agrees that receipt of
any consideration and all payments under this Agreement is contingent on the
Employee’s full compliance with its terms and conditions. Should Employee breach
any provision of this Agreement or the General Release Agreement that she will
enter into at a later date, including but not limited to filing a lawsuit based
upon any claim covered by this Agreement (but excluding a lawsuit covered by
paragraph 4 of this Agreement), Employee shall immediately return to the Company
any payments received pursuant to paragraph 1 and the Company shall no longer be
obligated to pay Employee any further payments pursuant to paragraph 1 otherwise
due.

14. Attorneys Fees and Jury Waiver. The prevailing party in any action seeking
to enforce this Agreement (except for a lawsuit covered by paragraph 4 of this
Agreement), will have all its costs and attorneys’ fees paid by the party found
to have breached. Employee and the Company hereby waive trial by jury as to any
and all litigation arising out of and/or relating to this Agreement.

15. Certification of Understanding and Competence. Employee acknowledges and
agrees (a) that the Employee has read this Agreement in its entirety; (b) that
the Employee is competent to understand, and does understand, the content and
effect of this Agreement; (c) that by entering into this Agreement, the Employee
is releasing forever the Released Parties from any claim or liability (including
claims for attorney’s fees and costs) arising from the Employee’s employment
with the Company; (d) that the Employee is entering into this Agreement of the
Employee’s own free will in exchange for the consideration herein, which the
Employee agrees is adequate and satisfactory; and (e) that neither the Company
nor the Released Parties have made any representations to the Employee
concerning the terms or effect of this Agreement, other than those contained in
the Agreement.

16. No Other Understandings. This Agreement, consisting of five (5) pages plus
Exhibits A and B, constitutes the entire Agreement between the parties, and is
binding upon and shall inure to the benefit of the parties and their respective
heirs, executors, administrators, personal or legal representatives, successors
and/or assigns. This Agreement may be amended only by a written agreement signed
by the Company and Employee. This Agreement may be executed in counterparts,
including facsimile, PDF, or photocopy counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same Agreement.

17. Headings. The headings in this Agreement are for convenience only and are
not to be considered a construction of the provisions hereof.

18. Severability and Governing Law. If any provision of this Agreement is found
to be invalid, unenforceable or void for any reason, such provision shall be
severed from the

 

5



--------------------------------------------------------------------------------

Agreement and shall not affect the validity or enforceability of the remaining
provisions. This Agreement shall be interpreted, enforced and governed by the
laws of the State of Maryland.

 

Dated:  

Feb 3, 2010

   

/s/ Suzanne Karkus

      Suzanne Karkus Dated:  

2/3/10

   

/s/ David McCreight

      David McCreight       President       Under Armour, Inc.

 

6



--------------------------------------------------------------------------------

EXHIBIT A

THIS EXHIBIT MAY NOT BE SIGNED UNTIL THE

EMPLOYEE’S DATE OF SEPARATION

General Release Agreement

This General Release Agreement (“Agreement”) is entered into by and between
Under Armour, Inc. (“Company”) and Suzanne Karkus (“Employee”) to resolve any
and all disputes concerning the Employee’s employment with the Company and her
separation from employment, as described herein. Accordingly, in exchange for
the consideration and mutual promises set forth herein, the parties agree as
follows:

1. The parties acknowledge that the Employee’s employment has ended. The parties
previously entered into an Agreement and General Release (“Prior Release
Agreement”) that provides for certain separation benefits to be made available
to Employee after the date on which her employment with the Company ends, on the
condition that she enters into this Agreement and does not revoke it. The
parties agree that the Effective Date of this Agreement is the eighth day after
the Employee signs it, on the condition that it is not revoked by her as
described below.

2. In exchange for the release and other commitments made to the Company by the
Employee in this Agreement, the Company agrees to provide her with the
consideration that is described in the Prior Release Agreement. Employee
acknowledges and agrees that she will receive no additional payments or benefits
other than as set forth in that agreement, or as required by law.

3. In exchange for the Company’s commitments to her as described in the Prior
Release Agreement, which Employee acknowledges as good and valuable
consideration, and except as provided in paragraph 4, Employee releases and
discharges the Company and its past, present and future parents, divisions,
subsidiaries, and affiliates, predecessors, successors and assigns, and their
past, present, and future officers, directors, members, partners, attorneys,
employees, independent contractors, agents, clients, and representatives
(“Released Parties”) from any and all actions, causes of action, debts, dues,
claims and demands of every name and nature, without limitation, at law, in
equity, or administrative, against the Released Parties which the Employee may
have had, now has, or may have, by reason of any matter or thing arising up to
the Effective Date of this Agreement, including the ending of the Employee’s
employment. Those claims and causes of action from which Employee releases the
Released Parties include, but are not limited to, any known or unknown claim or
action sounding in tort, contract, and discrimination of any kind, and/or any
cause of action arising under federal, state or local statute or ordinance,
including, but not limited to, Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act (including the Older Workers
Benefit Protection Act), as amended, the Americans With Disabilities Act, as
amended, the Family and Medical Leave Act, as amended, The Employee Retirement
Income Security Act, as amended, the Equal Pay Act, as amended, Section 1981 of
the Civil Rights Act of 1866, as amended, the Sarbanes-Oxley Act of 2002, as
amended, the Worker Adjustment and Retraining Notification Act, as amended,
Article 49B of the Maryland Code, as amended, and any other employee-protective

 

7



--------------------------------------------------------------------------------

law of any jurisdiction that may apply, and/or any claim for attorneys’ fees or
costs, whether presently accrued, accruing to, or to accrue to Employee on
account of, arising out of, or in any way connected with any acts or activities
by Employee or the Released Parties arising up to the Effective Date of this
Agreement. Employee expressly acknowledges that no claim or cause of action
against the Released Parties from the beginning of time to the Effective Date of
this Agreement (other than as provided in paragraph 4) shall be deemed to be
outside the scope of this Agreement whether mentioned herein or not.
Notwithstanding the foregoing, nothing herein is intended, nor shall it be
construed as, a waiver of any right Employee may have to bring a workmen’s
compensation claim in connection with any injuries she incurred during the
course of her employment with the Company. Further, nothing in this release
shall discharge or release any rights or benefits Employee might otherwise have
(a) to indemnification from the Company arising from claims or liabilities
asserted against Employee as a consequence of Employee’s service as an officer
or employee of the Company, or (b) arising under any directors and officers
liability insurance maintained by the Company at any time.

4. Nothing in this Agreement prevents Employee from filing a charge with the
United States Equal Employment Opportunity Commission (“EEOC”) or from
cooperating with the EEOC; however, Employee understands and agrees that the
Employee shall not accept, and shall not be entitled to retain, any compensation
or other relief recovered by the EEOC on the Employee’s behalf as a result of
such charge with respect to any matter covered by this Agreement. Nothing in
this Agreement prevents Employee from filing a lawsuit challenging the validity
of the Employee’s waiver of federal age discrimination claims under the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act.
Notwithstanding anything herein to the contrary, the releases and waivers set
forth in this Agreement shall not be effective, and the Released Parties shall
not be released, as to any breach of the Company’s obligations and covenants
expressly set forth in and pursuant to this Agreement.

5. The release in this Agreement includes a waiver of claims against the
Released Parties under the Age Discrimination in Employment Act (“ADEA”) and the
Older Workers Benefit Protection Act (“OWBPA”). Therefore, pursuant to the
requirements of the ADEA and the OWBPA, Employee specifically acknowledges the
following:

(a) that the employee is and has been advised to consult with an attorney of her
choosing concerning the legal significance of this Agreement;

(b) that this Agreement is written in a manner that she understands;

(c) that the consideration to be provided to the Employee is adequate and
sufficient and that it consists of benefits to which she is not otherwise
entitled;

(d) that the Employee has been afforded twenty-one (21) days to consider this
Agreement before signing it and that she may not sign it prior to her last day
of employment with the Company, (although the employee may sign it at any time
prior to those 21 days) and that any changes to this Agreement subsequently
agreed upon by the parties, whether material or immaterial, do not restart this
period for consideration; and

(e) that the employee has been advised that during the seven (7) day period
after she signs the Agreement, she may revoke it by delivering written notice to
Cynthia Raposo,

 

8



--------------------------------------------------------------------------------

 

VP, Legal, and that this Agreement shall not become effective or enforceable
until after the revocation period has expired.

6. Neither the Company nor Employee admit any wrongdoing of any kind, and both
agree that neither they nor anyone acting on their behalf will disclose this
Agreement, or its terms and conditions, except that the parties may make
disclosures required by law or legal process and may disclose this Agreement to
their attorneys, accountants and/or financial advisors as necessary to prepare
tax returns or other filings required by law.

7. Employee represents that she has not filed, and to the maximum extent
permitted by law and except as provided in paragraph 4, agrees that she will not
file, any charge, complaint, lawsuit or claim (collectively, “Claim”) with any
administrative agency, federal, state or local court (collectively, “Agency”)
related in any way to her employment or the separation of the Employee’s
employment with the Company. Employee further agrees that she will not accept,
and will not be entitled to retain, any judgment, award, settlement or other
payment or other relief resulting from, or related to, any Claim filed with any
Agency related in any way to her employment or the termination of her employment
with the Company.

8. The prevailing party in any action seeking to enforce this Agreement (except
for a lawsuit covered by paragraph 4 of this Agreement), will have all its costs
and attorneys’ fees paid by the party found to have breached. Employee and the
Company hereby waive trial by jury as to any and all litigation arising out of
and/or relating to this Agreement.

9. Employee acknowledges and agrees (a) that she has read this Agreement in its
entirety; (b) that she is competent to understand, and does understand, the
content and effect of this Agreement; (c) that by entering into this Agreement,
she is releasing forever the Released Parties from any claim or liability
(including claims for attorney’s fees and costs) arising from her employment
with the Company; (d) that she is entering into this Agreement of her own free
will in exchange for the consideration herein, which she agrees is adequate and
satisfactory; and (e) that neither the Company nor the Released Parties have
made any representations to her concerning the terms or effect of this
Agreement, other than those contained in this Agreement.

10. This Agreement constitutes the entire Agreement between the parties, and is
binding upon and shall inure to the benefit of the parties and their respective
heirs, executors, administrators, personal or legal representatives, successors
and/or assigns. This Agreement may be amended only by a written agreement signed
by the Company and the Employee. This Agreement may be executed in counterparts,
including facsimile, PDF, or photocopy counterparts, each of which shall be
deemed an original but all of which taken together shall constitute one and the
same Agreement.

11. If any provision of this Agreement is found to be invalid, unenforceable or
void for any reason, such provision shall be severed from the Agreement and
shall not affect the validity or enforceability of the remaining provisions.
This Agreement shall be interpreted, enforced and governed by the laws of the
State of Maryland.

 

Dated:  

 

   

 

      Suzanne Karkus

 

9



--------------------------------------------------------------------------------

Dated:  

 

   

 

      David McCreight       President       Under Armour, Inc.

 

10